DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 7 June 2022. Examiner acknowledges the amendments to claims 1, 3, 8-10, 14, and 17-19, the cancellation of claims 11-12 and 20-21, and the addition of claim 22. Claims 1-10, 13-19, and 22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echauz (US-20100302270-A1, previously presented) in view of Snyder (US-8543199-B2, previously presented).
Regarding claim 1, Echauz teaches a computer-implemented method, comprising: obtaining, by a computing system (In one or more exemplary embodiments, the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium. Computer-readable media includes both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. A storage media may be any available media that can be accessed by a computer (Echauz, Paragraph [0110])), and for each of a plurality of sensor channels, a respective set of electroencephalogram (EEG) data for the sensor channel over a first interictal time interval, wherein each sensor channel corresponds to a different one of a plurality of EEG sensors disposed at different locations of a brain of a mammal (a method for detecting anomalies in a multi-channel signal, the method comprising: sampling the multi-channel signal over a time window (Echauz, Paragraph [0010]); The legend 1020 indicates backdrop patterns used to show an `interictal` segment 1021, a `preseizure` segment 1022 (e.g., a fixed preictal time interval), other segment 1023, dropout 1024 (e.g., lapsed or invalid data), and seizure event 1025. As shown in the time-series 1041, 1042, and 1043, the backdrop patterns identified in legend 1020 may be used to annotate the time-series displays 1040 with information in a concise and easily presented form for convenient analysis by a user of the graphical display interface 1000 (Echauz, Paragraph [0103]); measuring electrical signals generated by electrodes placed near, on, or within the brain or nervous system (EEG signals) of subjects (Echauz, Paragraph [0027])); segmenting, by the computing system, and for each of the plurality of sensor channels, the respective set of EEG data for the sensor channel into a plurality of EEG data segments, each EEG data segment corresponding to one of a plurality of sub-intervals of the first interictal time interval (the multi-channel signal is divided in time into windows of duration T, with each of the time windows being indexed by a counter k (Echauz, Paragraph [0040]); According to the present disclosure, the magnitude of the data condition number DCN[k] may serve as an indicator of whether a time window k of a multi-channel signal contains anomalies (Echauz, Paragraph [0047])); for each sensor of the plurality of sensor channels: (a) generating a current observation of the sensor channel at each of the plurality of sub-intervals based on analysis of the EEG data segment for the sub-interval, the current observation indicating a classification of the sensor channel at the sub-interval as one of (i) a normal sensor channel for an EEG sensor that is likely not disposed at or near an epileptogenic region of the brain, or (ii) an abnormal sensor channel for an EEG sensor that is likely disposed at or near an epileptogenic region of the brain (According to the present disclosure, the magnitude of the data condition number DCN[k] may serve as an indicator of whether a time window k of a multi-channel signal contains anomalies. For example, the DCN[k] may range from a value of 1, indicative of "healthy" data that is lacking in anomalies, to an arbitrarily large value infinity, indicative of "ill" data corresponding, e.g., to complete flatlining over the time window of interest (Echauz, Paragraph [0047]); In an exemplary embodiment, one or more of the devices 62 may be implanted adjacent to a previously identified epileptic focus or a portion of the brain where the focus is believed to be located. Alternatively, the devices 62 themselves may be used to help determine the location of an epileptic focus (Echauz, Paragraph [0071])); and (b) for each of the plurality of sub-intervals, updating a value for the sensor channel that corresponds to an EEG sensor that is likely, or is likely not disposed at or near an epileptogenic region of the brain (In FIG. 4A, DCN[k] is shown to take on values generally less than 500 prior to time window k=K1. Between k=K1 and k=K2, DCN[k] is approximately 1000, while at time k=K2, DCN[k] is greater than 2000. In an exemplary embodiment, one or more predetermined thresholds may be chosen to identify the presence of anomalies in the multi-channel signal. For example, in FIG. 4A, the DCN[k] may be compared to a single threshold T1, and values of DCN[k] that are greater than the threshold T1 may indicate the presence of an "event" in the corresponding time window k. In an exemplary embodiment, the presence of an event may be taken to indicate the presence of an anomaly (Echauz, Paragraph [0054]), wherein DCN is considered to be the value that is updated; (Echauz, Paragraph [0071])); and providing, by the computing system, and for each of the one or more of the plurality of sensor channels, an indication of whether the sensor channel has an EEG sensor that is likely, or is likely not, disposed at or near an epileptogenic region of the brain (the DCN may be computed for a subset of the total number of signal sensors by constructing the matrix A[k] using such subset of signals, and employing the number of signals in the subset for the variable N. For example, instead of employing all N channels to construct the matrix A[k], only the signals from a subset N-1 of the channels may be used (Paragraph [0048]); The implantable devices 62 may be implanted anywhere in the patient. In an exemplary embodiment, one or more of the devices 62 may be implanted adjacent to a previously identified epileptic focus or a portion of the brain where the focus is believed to be located. Alternatively, the devices 62 themselves may be used to help determine the location of an epileptic focus (Paragraph [0071]); the external device may be used to provide a substantially continuous output or periodic output communication to the patient that indicates their brain state and/or propensity for the neurological event (Paragraph [0080]); wherein the threshold to determine the presence of an anomaly as disclosed in Paragraph [0054] is considered to be equivalent to the likelihood or lack of a likelihood of being disposed at or near an epileptogenic region of the brain).
However, Echauz fails to explicitly disclose that the step of updating a value includes updating a Bayesian metric for the sensor at the sub-interval, the Bayesian metric indicating a cumulative belief that the sensor channel corresponds to an EEG sensor that is likely, or is likely not, disposed at or near an epileptogenic region of the brain, the Bayesian metric updated by using the current observation of the sensor channel at the sub-interval and an expected bias for the sensor channel to update the cumulative belief for the sensor channel from a preceding sub-interval. Snyder discloses a system for determining the location of an epileptic focus, wherein Snyder discloses applying a Bayesian filter (The classifiers 16, 17 analyze one or more of the extracted characteristics, and either alone or in combination with each other (and possibly other subject dependent parameters), provide a result 18 that may characterize, for example, a subject's condition …Some examples of classifiers include k-nearest neighbor ("KNN"), binary and higher order space partitions, linear or non-linear regression, Bayesian (Snyder, Col 10, lines 15-28); the devices 62 themselves may be used to help determine the location of the epileptic focus (Col 15, lines 18-19)), wherein Snyder discloses updating a value that represents the cumulative belief at a preceding sub-interval that the sensor channel has an EEG sensor that is likely, or is likely not, disposed at or near an epileptogenic region of the brain (Snyder, Col 10, lines 15-28; Col 15, lines 18-19, wherein a Bayesian is considered to read on a adjusting based on a second value representing a preceding sub-interval).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Echauz so as to incorporate that the step of updating a value includes updating a Bayesian metric for the sensor at the sub-interval, the Bayesian metric indicating a cumulative belief that the sensor channel corresponds to an EEG sensor that is likely, or is likely not, disposed at or near an epileptogenic region of the brain, the Bayesian metric updated by using the current observation of the sensor channel at the sub-interval and an expected bias for the sensor channel to update the cumulative belief for the sensor channel from a preceding sub-interval as taught by Snyder so as to allow for the locating of an epileptic focus (Snyder, Col 15, lines 18-19).
Regarding claim 2, Echauz in view of Snyder teaches the computer-implemented method of claim 1, wherein a total number of sensor channels in the plurality of sensor channels is in the range 14 through 5123 (In FIG. 3A, at step 310, the number of dimensions of a multi-channel signal is defined as the variable N. The number of dimensions may correspond to the total number of sensors, e.g., the number of independent electrodes placed in a patient's brain in the epilepsy monitoring system of FIG. 1 (Echauz, Paragraph [0039]); N may be 128 for an epilepsy monitoring unit such as depicted in FIG. 1 (Echauz, Paragraph [0041])).
Regarding claim 3, Echauz in view of Snyder teaches the computer-implemented method of claim 1, wherein a total length of the first interictal time interval is in the range 1 minute through 120 minutes (Figure 9A of Echauz discloses a total length of recording of 15 minutes).
Regarding claim 4, Echauz in view of Snyder teaches the computer-implemented method of claim 1, wherein a total length of each sub-interval in the plurality of sub-intervals is in the range 3 seconds through 30 seconds (T may be 5 seconds (Echauz, Paragraph [0041])).
Regarding claim 5, Echauz in view of Snyder teaches the computer-implemented method of claim 1, wherein all of the sub-intervals in the plurality of sub-intervals have an equal length (Echauz, Paragraph [0041]).
Regarding claim 6, Echauz in view of Snyder teaches the computer-implemented method of claim 1, wherein the plurality of EEG sensors are intracranial EEG sensors (FIG. 1 depicts an exemplary embodiment of the present disclosure of a system for quality management of measured electrical signals generated by electrodes implanted into the brain, subdurally, epidurally, partially or fully in the skull, between the skull and one or more layers of the patient's scalp, or on the exterior of the patient's head (Echauz, Paragraph [0030])).
Regarding claim 7, Echauz in view of Snyder teaches the computer-implemented method of claim 1, wherein the mammal is a human (Echauz, Paragraph [0030], Figure 1).
Regarding claim 15, Echauz in view of Snyder teaches the computer-implemented method of claim 1, further comprising using indications of which sensor channels of the plurality of sensor channels have EEG sensors that are likely disposed at or near the epileptogenic region of the brain to select a subset of the plurality of sensor channels to monitor during a process that is to predict occurrence of an epileptic event (one or more of the devices 62 may be implanted adjacent to a previously identified epileptic focus or a portion of the brain where the focus is believed to be located. Alternatively, the devices 62 themselves may be used to help determine the location of an epileptic focus (Echauz, Paragraph [0071])).
Regarding claim 16, Echauz in view of Snyder teaches the computer-implemented method of claim 15, wherein the epileptic event is a seizure (measuring electrical signals generated by electrodes placed near, on, or within the brain or nervous system (EEG signals) of subjects and subject populations for the determination of when an epileptic subject is in a condition susceptible to seizure (Echauz, Paragraph [0027])).
Regarding claim 17, Echauz in view of Snyder teaches the computer-implemented method of claim 1, wherein the plurality of sub-intervals span an entirety of the first interictal time interval (the time windows k may be chosen to collectively span the entire duration of the multi-channel signal, i.e., the time windows are non-overlapping and contiguous in time (Echauz, Paragraph [0042])).
Regarding claim 18, Echauz in view of Snyder teaches the computer-implemented method of claim 1, wherein the providing occurs after having iteratively updated the value that represents the current cumulative belief for all the sub-intervals in the plurality of sub-intervals (Wherein continuous output is considered to read on providing after iteratively updating, and thus represents a current interval (Echauz, Paragraph [0080])).
However, Echauz fails to explicitly disclose that the iteratively updated value is the Bayesian metric. Snyder discloses updating a value that represents the cumulative belief at a preceding sub-interval that the sensor channel has an EEG sensor that is likely, or is likely not, disposed at or near an epileptogenic region of the brain (Snyder, Col 10, lines 15-28; Col 15, lines 18-19, wherein a Bayesian is considered to read on a adjusting based on a second value representing a preceding sub-interval).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Echauz so as to incorporate that the iteratively updated value is the Bayesian metric as taught by Snyder so as to allow for the locating of an epileptic focus (Snyder, Col 15, lines 18-19).
Regarding claim 19, Echauz teaches a computer system, comprising: one or more processors; and one or more non-transitory computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause performance of operations (In one or more exemplary embodiments, the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium. Computer-readable media includes both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. A storage media may be any available media that can be accessed by a computer (Echauz, Paragraph [0110])) comprising: obtaining, for each of a plurality of sensor channels, a respective set of electroencephalogram (EEG) data for the sensor channel over a first interictal time interval, wherein each sensor channel corresponds to a different one of a plurality of EEG sensors disposed at different locations of a brain of a mammal (a method for detecting anomalies in a multi-channel signal, the method comprising: sampling the multi-channel signal over a time window (Echauz, Paragraph [0010]); The legend 1020 indicates backdrop patterns used to show an `interictal` segment 1021, a `preseizure` segment 1022 (e.g., a fixed preictal time interval), other segment 1023, dropout 1024 (e.g., lapsed or invalid data), and seizure event 1025. As shown in the time-series 1041, 1042, and 1043, the backdrop patterns identified in legend 1020 may be used to annotate the time-series displays 1040 with information in a concise and easily presented form for convenient analysis by a user of the graphical display interface 1000 (Echauz, Paragraph [0103]); measuring electrical signals generated by electrodes placed near, on, or within the brain or nervous system (EEG signals) of subjects (Echauz, Paragraph [0027])); segmenting, for each of the plurality of sensor channels, the respective set of EEG data for the sensor channel into a plurality of EEG data segments, each EEG data segment corresponding to one of a plurality of sub-intervals of the first interictal time interval (the multi-channel signal is divided in time into windows of duration T, with each of the time windows being indexed by a counter k (Echauz, Paragraph [0040]); According to the present disclosure, the magnitude of the data condition number DCN[k] may serve as an indicator of whether a time window k of a multi-channel signal contains anomalies (Echauz, Paragraph [0047])); for each sensor of the plurality of sensor channels: (a) generating a current observation of the sensor channel at each of the plurality of sub-intervals based on analysis of the EEG data segment for the sub-interval, the current observation indicating a classification of the sensor channel at the sub-interval as one of (i) a normal sensor channel for an EEG sensor that is likely not disposed at or near an epileptogenic region of the brain, or (ii) an abnormal sensor channel for an EEG sensor that is likely disposed at or near an epileptogenic region of the brain (According to the present disclosure, the magnitude of the data condition number DCN[k] may serve as an indicator of whether a time window k of a multi-channel signal contains anomalies. For example, the DCN[k] may range from a value of 1, indicative of "healthy" data that is lacking in anomalies, to an arbitrarily large value infinity, indicative of "ill" data corresponding, e.g., to complete flatlining over the time window of interest (Echauz, Paragraph [0047]); In an exemplary embodiment, one or more of the devices 62 may be implanted adjacent to a previously identified epileptic focus or a portion of the brain where the focus is believed to be located. Alternatively, the devices 62 themselves may be used to help determine the location of an epileptic focus (Echauz, Paragraph [0071])); and (b) for each of the plurality of sub-intervals, updating a value for the sensor channel that corresponds to an EEG sensor that is likely, or is likely not disposed at or near an epileptogenic region of the brain (In FIG. 4A, DCN[k] is shown to take on values generally less than 500 prior to time window k=K1. Between k=K1 and k=K2, DCN[k] is approximately 1000, while at time k=K2, DCN[k] is greater than 2000. In an exemplary embodiment, one or more predetermined thresholds may be chosen to identify the presence of anomalies in the multi-channel signal. For example, in FIG. 4A, the DCN[k] may be compared to a single threshold T1, and values of DCN[k] that are greater than the threshold T1 may indicate the presence of an "event" in the corresponding time window k. In an exemplary embodiment, the presence of an event may be taken to indicate the presence of an anomaly (Echauz, Paragraph [0054]), wherein DCN is considered to be the value that is updated; (Echauz, Paragraph [0071])); and providing, for each of the one or more of the plurality of sensor channels, an indication of whether the sensor channel has an EEG sensor that is likely, or is likely not, disposed at or near an epileptogenic region of the brain (the DCN may be computed for a subset of the total number of signal sensors by constructing the matrix A[k] using such subset of signals, and employing the number of signals in the subset for the variable N. For example, instead of employing all N channels to construct the matrix A[k], only the signals from a subset N-1 of the channels may be used (Paragraph [0048]); The implantable devices 62 may be implanted anywhere in the patient. In an exemplary embodiment, one or more of the devices 62 may be implanted adjacent to a previously identified epileptic focus or a portion of the brain where the focus is believed to be located. Alternatively, the devices 62 themselves may be used to help determine the location of an epileptic focus (Paragraph [0071]); the external device may be used to provide a substantially continuous output or periodic output communication to the patient that indicates their brain state and/or propensity for the neurological event (Paragraph [0080]); wherein the threshold to determine the presence of an anomaly as disclosed in Paragraph [0054] is considered to be equivalent to the likelihood or lack of a likelihood of being disposed at or near an epileptogenic region of the brain).
However, Echauz fails to explicitly disclose that the step of updating a value includes updating a Bayesian metric for the sensor at the sub-interval, the Bayesian metric indicating a cumulative belief that the sensor channel corresponds to an EEG sensor that is likely, or is likely not, disposed at or near an epileptogenic region of the brain, the Bayesian metric updated by using the current observation of the sensor channel at the sub-interval and an expected bias for the sensor channel to update the cumulative belief for the sensor channel from a preceding sub-interval. Snyder discloses a system for determining the location of an epileptic focus, wherein Snyder discloses applying a Bayesian filter (The classifiers 16, 17 analyze one or more of the extracted characteristics, and either alone or in combination with each other (and possibly other subject dependent parameters), provide a result 18 that may characterize, for example, a subject's condition …Some examples of classifiers include k-nearest neighbor ("KNN"), binary and higher order space partitions, linear or non-linear regression, Bayesian (Snyder, Col 10, lines 15-28); the devices 62 themselves may be used to help determine the location of the epileptic focus (Col 15, lines 18-19)), wherein Snyder discloses updating a value that represents the cumulative belief at a preceding sub-interval that the sensor channel has an EEG sensor that is likely, or is likely not, disposed at or near an epileptogenic region of the brain (Snyder, Col 10, lines 15-28; Col 15, lines 18-19, wherein a Bayesian is considered to read on a adjusting based on a second value representing a preceding sub-interval).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system of Echauz so as to incorporate that the step of updating a value includes updating a Bayesian metric for the sensor at the sub-interval, the Bayesian metric indicating a cumulative belief that the sensor channel corresponds to an EEG sensor that is likely, or is likely not, disposed at or near an epileptogenic region of the brain, the Bayesian metric updated by using the current observation of the sensor channel at the sub-interval and an expected bias for the sensor channel to update the cumulative belief for the sensor channel from a preceding sub-interval as taught by Snyder so as to allow for the locating of an epileptic focus (Snyder, Col 15, lines 18-19).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echauz in view of Snyder as applied to claim 1 above, and further in view of Yoo (US-20150038870-A1, previously presented).
Regarding claim 8, Echauz in view of Snyder teaches the computer-implemented method of claim 1, but Echauz fails to explicitly disclose that wherein for each sensor channel of the plurality of sensor channels, generating the current observation of the sensor channel at each of the plurality of sub-intervals comprises: determining whether the EEG data segment for the sub-interval indicates occurrence of a transient event; if the EEG data segment for the sub-interval does not indicate occurrence of a transient event, classifying the sensor channel as a normal sensor channel as the current observation for the sensor channel; and if the EEG data segment for the sub-interval indicates occurrence of a transient event, classifying the sensor channel as an abnormal sensor channel as the current observation for the sensor channel. Yoo disclose systems and methods for classifying a signal from an electrode as seizure or non-seizure, wherein Yoo further discloses that wherein for each sensor channel of the plurality of sensor channels, generating the current observation of the sensor channel at each of the plurality of sub-intervals comprises: determining whether the EEG data segment for the sub-interval indicates occurrence of a transient event (Because the amplitude of an EEG signal during the clinical seizure onset phase tends to be significantly larger than it is during electrical seizure onset or during normal phase, the SoC 10 maintains high accuracy seizure detection by using the real-time gain and bandwidth (Yoo, Paragraph [0041])); if the EEG data segment for the sub-interval does not indicate occurrence of a transient event, classifying the sensor channel as a normal sensor channel as the current observation for the sensor channel; and if the EEG data segment for the sub-interval indicates occurrence of a transient event, classifying the sensor channel as an abnormal sensor channel as the current observation for the sensor channel (The feature vector from each channel is input to the Support Vector Machine 54. The SVM also receives input from the classifier which has been trained using patient specific data 120. The SVM designates incoming feature vector from a channel as a seizure or non-seizure state by determining where the data falls relative to a six dimensional (corresponding to the seven frequency sub-bands) hyperplane that separates seizure and non-seizure regions of feature hyperspace (Paragraph [0034])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Echauz in view of Snyder so as to incorporate determining that wherein for each sensor channel of the plurality of sensor channels, generating the current observation of the sensor channel at each of the plurality of sub-intervals comprises: determining whether the EEG data segment for the sub-interval indicates occurrence of a transient event; if the EEG data segment for the sub-interval does not indicate occurrence of a transient event, classifying the sensor channel as a normal sensor channel as the current observation for the sensor channel; and if the EEG data segment for the sub-interval indicates occurrence of a transient event, classifying the sensor channel as an abnormal sensor channel as the current observation for the sensor channel as taught by Yoo so as to allow for the determination of a real-time seizure event (Yoo, Paragraphs [0034], [0041]).

Claim(s) 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echauz in view of Snyder as applied to claim 1 above, and further in view of Sarma (US-20140094710-A1, previously presented).
Regarding claim 9, Echauz in view of Snyder teaches the computer-implemented method of claim 1, wherein for each sub-interval of the plurality of sub-intervals, generating the respective current observations of the plurality of sensor channels comprises: for each sensor channel of the plurality of sensor channels, determining values for one or more features of the EEG data segment that corresponds to the sub-interval and the sensor channel (Echauz Paragraph [0048], [0054]); but Echauz fails to explicitly disclose that based on the values for the one or more features of the EEG data segments that correspond to the sub-interval, clustering the plurality of sensor channels into multiple clusters of sensor channels; setting the respective current observations of the sensor channels in a first subset of the multiple clusters to identify these sensor channels as normal sensor channels for the sub-interval; and setting the respective current observations of the sensor channels in a second subset of the multiple clusters to identify these sensor channels as abnormal sensor channels for the sub-interval. Sarma discloses a method for identifying an epileptogenic zone of a subject’s brain, wherein Sarma further discloses that based on the values for the one or more features of the EEG data segments that correspond to the sub-interval, clustering the plurality of sensor channels into multiple clusters of sensor channels; setting the respective current observations of the sensor channels in a first subset of the multiple clusters to identify these sensor channels as normal sensor channels for the sub-interval; and setting the respective current observations of the sensor channels in a second subset of the multiple clusters to identify these sensor channels as abnormal sensor channels for the sub-interval (An embodiment of the current invention provides a method of identifying an epileptogenic zone of a subject's brain. The method includes receiving a plurality of electrical signals from a corresponding plurality of surgically implanted electrodes, calculating a first plurality of connectivities between each pair of electrodes based on a portion of each of the plurality of electrical signals corresponding to a first time period, assigning a rank corresponding to each electrode for the first period of time based on the first plurality of connectivities to provide a first plurality of ranks, calculating a second plurality of connectivities between each pair of electrodes based on a portion of each of the plurality of electrical signals corresponding to a second time period, assigning a rank corresponding to each electrode for the second period of time based on the second plurality of connectivities to provide a second plurality of ranks, identifying a cluster of electrodes among the plurality of electrodes based on relative changes between the first plurality of ranks from the first time period and the second plurality of ranks at the second time period, and identifying the epileptogenic zone based on the cluster of electrodes (Sarma, Paragraph [0028]); EZTrack computes a sequence of graphs as a function of time by sliding the 5 second window every second over all periods before, during, and after seizures. It then computes electrode centralities for each graph over time to generate a "centrality time signal" for each electrode. EZTrack then clusters electrodes according to similar centrality time signals, and the group of electrodes that exhibits a known "EZ centrality signature" is then classified as the epileptic regions while the remaining electrodes are classified as non-epileptic (Paragraph [0048])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Echauz in view of Snyder so as to incorporate that based on the values for the one or more features of the EEG data segments that correspond to the sub-interval, clustering the plurality of sensor channels into multiple clusters of sensor channels; setting the respective current observations of the sensor channels in a first subset of the multiple clusters to identify these sensor channels as normal sensor channels for the sub-interval; and setting the respective current observations of the sensor channels in a second subset of the multiple clusters to identify these sensor channels as abnormal sensor channels for the sub-interval as taught by Sarma so as to allow for the identification of an epileptogenic zone (Sarma, Paragraphs [0028], [0048]).
Regarding claim 22, Echauz in view of Snyder teaches the computer-implemented method of claim 1, but Echauz fails to explicitly disclose wherein for each sensor channel of the plurality of sensor channels, generating the current observation of the sensor channel at each of the plurality of sub-intervals comprises determining whether the EEG data segment belongs to a first cluster of EEG data segments or a second cluster of EEG data segments, the first cluster of EEG data segments comprising EEG data segments from a first subset of the plurality of sensor channels grouped by values of one or more EEG waveform features, the second cluster of EEG data segments comprising EEG data segments from a second subset of the plurality of sensor channels grouped by values of the one or more EEG waveform features. Sarma discloses wherein for each sensor channel of the plurality of sensor channels, generating the current observation of the sensor channel at each of the plurality of sub-intervals comprises determining whether the EEG data segment belongs to a first cluster of EEG data segments or a second cluster of EEG data segments (An embodiment of the current invention provides a method of identifying an epileptogenic zone of a subject's brain. The method includes receiving a plurality of electrical signals from a corresponding plurality of surgically implanted electrodes, calculating a first plurality of connectivities between each pair of electrodes based on a portion of each of the plurality of electrical signals corresponding to a first time period, assigning a rank corresponding to each electrode for the first period of time based on the first plurality of connectivities to provide a first plurality of ranks, calculating a second plurality of connectivities between each pair of electrodes based on a portion of each of the plurality of electrical signals corresponding to a second time period, assigning a rank corresponding to each electrode for the second period of time based on the second plurality of connectivities to provide a second plurality of ranks, identifying a cluster of electrodes among the plurality of electrodes based on relative changes between the first plurality of ranks from the first time period and the second plurality of ranks at the second time period, and identifying the epileptogenic zone based on the cluster of electrodes (Sarma, Paragraph [0028]); EZTrack computes a sequence of graphs as a function of time by sliding the 5 second window every second over all periods before, during, and after seizures. It then computes electrode centralities for each graph over time to generate a "centrality time signal" for each electrode. EZTrack then clusters electrodes according to similar centrality time signals, and the group of electrodes that exhibits a known "EZ centrality signature" is then classified as the epileptic regions while the remaining electrodes are classified as non-epileptic (Paragraph [0048])), the first cluster of EEG data segments comprising EEG data segments from a first subset of the plurality of sensor channels grouped by values of one or more EEG waveform features (by viewing the epileptic brain as a dynamic networked system where EEG signals are correlated both temporally and spatially, we have constructed a set of network-based statistics whose temporal evolution distinguishes the epileptic regions from the non-epileptic regions (Paragraph [0034])), the second cluster of EEG data segments comprising EEG data segments from a second subset of the plurality of sensor channels grouped by values of the one or more EEG waveform features (by viewing the epileptic brain as a dynamic networked system where EEG signals are correlated both temporally and spatially, we have constructed a set of network-based statistics whose temporal evolution distinguishes the epileptic regions from the non-epileptic regions (Paragraph [0034])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Echauz in view of Snyder so as to incorporate wherein for each sensor channel of the plurality of sensor channels, generating the current observation of the sensor channel at each of the plurality of sub-intervals comprises determining whether the EEG data segment belongs to a first cluster of EEG data segments or a second cluster of EEG data segments, the first cluster of EEG data segments comprising EEG data segments from a first subset of the plurality of sensor channels grouped by values of one or more EEG waveform features, the second cluster of EEG data segments comprising EEG data segments from a second subset of the plurality of sensor channels grouped by values of the one or more EEG waveform features as taught by Sarma so as to allow for the identification of an epileptogenic zone (Sarma, Paragraphs [0028], [0048]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echauz ‘270 in view of Snyder and Sarma as applied to claim 9 above, and further in view of Echauz (US-20070043402-A1, hereinafter Echauz ‘402, previously presented).
Regarding claim 10, Echauz ‘270 in view of Snyder and Sarma teaches computer-implemented method of claim 9, but fails to explicitly disclose that the one or more features of the EEG data segment comprise at least one of power-in-bands, high-frequency oscillation, inter-ictal spikes, or phase amplitude coupling. Echauz ‘402 discloses a system for mapping an epileptic network of a patient, wherein Echauz ‘402 further discloses that one or more features of the EEG data segment comprise at least one of power-in-bands, high-frequency oscillation, inter-ictal spikes, or phase amplitude coupling (It is known in the field that a seizure detector tuned to operate sensitively will generally produce "false positives" that are precisely the epileptiform events of interest for purposes of the present invention (e.g., spikes, sharp waves, seizure-like bursts, high-frequency epileptiform oscillations, in addition to seizures (Echauz ‘402, Paragraph [0035])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer implemented method of Echauz ‘270 in view of Snyder and Sarma so as to incorporate that the one or more features of the EEG data segment comprise at least one of power-in-bands, high-frequency oscillation, inter-ictal spikes, or phase amplitude coupling as taught by Echauz ‘402 so as to identify potential false positives and distinguish the false positives from seizures (Echauz ‘402, Paragraph [0035]).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echauz in view of Snyder as applied to claim 1 above, and further in view of Witte (US-20080183076-A1, previously presented).

Regarding claim 13, Echauz teaches the computer-implemented method of claim 1, but fails to explicitly disclose determining boundaries of an epileptogenic region of the brain using indications of which sensor channels of the plurality of sensor channels have EEG sensors that are likely disposed at or near the epileptogenic region of the brain. Witte discloses a system for mapping cortical areas, wherein Witte further discloses determining boundaries of an epileptogenic region of the brain using EEG sensors (These electrodes are used to monitor electrical activity and map an epileptic seizure during the surgery. Based on the results of electrical mapping, the neurosurgeon determines the eloquent cortical areas, topology of the epileptic focus and optimal boundaries for resection based on the acoustoelectric (AE) effect, to image electrical current flow using moderate ultrasound pressure combined with surface recording electrodes (Witte, Paragraph [0055])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Echauz so as to incorporate determining boundaries of an epileptogenic region of the brain using indications of which sensor channels of the plurality of sensor channels have EEG sensors that are likely disposed at or near the epileptogenic region of the brain as taught by Witte so as to identify an epileptic focus to allow for optimal resection (All too often the neurosurgeon is confronted with a narrow window of success: failure to remove enough symptomatic tissue could lead to recurrence of epileptic seizures, whereas resection of too much eloquent cortex could cause permanent neurological deficits, from slurred speech to partial paralysis (Witte, Paragraph [0054])).
Regarding claim 14, Echauz teaches the computer-implemented method of claim 1, but fails to explicitly disclose wherein an epileptogenic region of the brain that is located using indications of which sensor channels of the plurality of sensor channels have EEG sensors that are likely disposed at or near the epileptogenic region of the brain is resected. Witte discloses wherein an epileptogenic region of the brain that is located using indications of which sensor channels of the plurality of sensor channels have EEG sensors that are likely disposed at or near the epileptogenic region of the brain is resected (These electrodes are used to monitor electrical activity and map an epileptic seizure during the surgery. Based on the results of electrical mapping, the neurosurgeon determines the eloquent cortical areas, topology of the epileptic focus and optimal boundaries for resection based on the acoustoelectric (AE) effect, to image electrical current flow using moderate ultrasound pressure combined with surface recording electrodes (Witte, Paragraph [0055])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Echauz so as to incorporate wherein an epileptogenic region of the brain that is located using indications of which sensor channels of the plurality of sensor channels have EEG sensors that are likely disposed at or near the epileptogenic region of the brain is resected as taught by Witte so as to identify an epileptic focus to allow for optimal resection (All too often the neurosurgeon is confronted with a narrow window of success: failure to remove enough symptomatic tissue could lead to recurrence of epileptic seizures, whereas resection of too much eloquent cortex could cause permanent neurological deficits, from slurred speech to partial paralysis (Witte, Paragraph [0054])).

Response to Arguments
Applicant's arguments filed 7 June 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Echauz is modified by Snyder so as to incorporate the amended limitation that for each of the plurality of sub-intervals, updating a Bayesian metric for the sensor channel at the sub-interval, the Bayesian metric indicating a cumulative belief that the sensor channel corresponds to an EEG sensor that is likely, or is likely not, disposed at or near an epileptogenic region of the brain, the Bayesian metric updated by using the current observation of the sensor channel at the sub- interval and an expected bias for the sensor channel to update the cumulative belief for the sensor channel from a preceding sub-interval (Snyder, Col 10, lines 15-28; Col 15, lines 18-19) so as to allow for the locating of an epileptic focus (Snyder, Col 15, lines 18-19).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791